Case 2:20-cr-00002-TSK-JPM Document 19 Filed 07/22/20 Page 1 of 4 PageID #: 46



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                 Crim. Action No.: 2:20CR2
                                                       (Judge Kleeh)

RANDALL JOSEPH SMAIL,

                  Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 18],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On   July   7,   2020,   the   Defendant,    Randall   Joseph    Smail

(“Smail”), appeared before United States Magistrate Judge Michael

J. Aloi and moved for permission to enter a plea of GUILTY to Count

One of the Information. Smail stated that he understood that the

magistrate judge is not a United States District Judge, and Smail

consented to pleading before the magistrate judge.               This Court

referred Smail’s plea of guilty to the magistrate judge for the

purpose of administering the allocution, pursuant to Federal Rule

of Criminal Procedure 11, making a finding as to whether the plea

was knowingly and voluntarily entered, and recommending to this

Court whether the plea should be accepted.

      Based upon Smail’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Smail
Case 2:20-cr-00002-TSK-JPM Document 19 Filed 07/22/20 Page 2 of 4 PageID #: 47



USA v. SMAIL                                                         2:20cr2
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 18],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

was competent to enter a plea, that the plea was freely and

voluntarily given, that Smail was aware of the nature of the

charges against him and the consequences of his plea, and that a

factual basis existed for the tendered plea.         The magistrate judge

issued a Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) [Dkt. No. 18] finding a factual basis for the

plea and recommending that this Court accept Smail’s plea of guilty

to Count One of the Information.

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.         He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.           Neither Smail nor the

Government filed objections to the R&R.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 18], provisionally ACCEPTS Smail’s guilty plea, and

ADJUDGES him GUILTY of the crimes charged in Count One of the

Information.

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until




                                      2
Case 2:20-cr-00002-TSK-JPM Document 19 Filed 07/22/20 Page 3 of 4 PageID #: 48



USA v. SMAIL                                                           2:20cr2
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 18],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

it has received and reviewed the presentence investigation report

prepared in this matter.

      Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

      1.    The Probation Officer shall undertake a presentence

investigation of Smail, and prepare a presentence investigation

report for the Court;

      2.    The   Government    and   Smail   shall   each   provide    their

narrative descriptions of the offense to the Probation Officer by

July 31, 2020;

      3.    The presentence investigation report shall be disclosed

to Smail, his counsel, and the Government on or before September

29, 2020; however, the Probation Officer shall not disclose any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

      4.    Counsel may file written objections to the presentence

investigation report on or before October 13, 2020;

      5.    The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

October 27, 2020; and




                                      3
Case 2:20-cr-00002-TSK-JPM Document 19 Filed 07/22/20 Page 4 of 4 PageID #: 49



USA v. SMAIL                                                         2:20cr2
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 18],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      6.    Counsel may file any written sentencing memorandum or

statements     and   motions    for     departure   from    the   Sentencing

Guidelines, including the factual basis for the same, on or before

October 27, 2020.

      The Government did not seek detention.               Accordingly, the

magistrate judge released Smail on the terms of the Order Setting

Conditions of Release [ECF No. 15], filed July 7, 2020.

      The Court will conduct the Sentencing Hearing for Smail on

Friday, November 6, 2020, at 1:30 P.M., at the Elkins, West

Virginia point of holding court.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: July 22, 2020


                                      /s/ Thomas S. Kleeh
                                      THOMAS S. KLEEH
                                      UNITED STATES DISTRICT JUDGE




                                        4
